Citation Nr: 1544325	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  06-24 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for a left index finger scar.

2.  Entitlement to a rating higher than 10 percent for hypothyroidism.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1957 to February 1959.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2005 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Boston, Massachusetts and White River Junction, Vermont.  The matter is now handled by the RO in Boston, Massachusetts.    

In the May 2005 rating decision, the Veteran was denied entitlement to a compensable rating for his left index finger scar.  A notice of disagreement was received in August 2005, a statement of the case was issued in July 2006 and a VA Form 9 was received in August 2006.

The Veteran requested a hearing before the Board.  A Veterans Law Judge who is no longer employed at the Board conducted the requested hearing in October 2008.  A transcript is associated with the claims file.  The Veteran was offered the opportunity to have an additional hearing; however, in May 2015, the Veteran declined this opportunity.  See May 2015 statement from representative.

In February 2009 and August 2010, the Board remanded the issue of entitlement to a compensable rating for left index finger scar for additional development.  

In a May 2013 rating decision, the Veteran was denied entitlement to an increased rating for hypothyroidism and entitlement to a TDIU.  A notice of disagreement was received in September 2013, statements of the case were issued in April 2015 and May 2015, and a VA Form 9 was received in May 2015.

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a compensable rating for his left index finger scar, entitlement to a rating higher than 10 percent for hypothyroidism and entitlement to a TDIU.

Left Index Finger Scar 

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has continually asserted that his left index finger scar is occasionally painful and numb.  As noted in the August 2010 Remand, although the Veteran was afforded VA examinations for the skin in October 2004 and February 2010, neither of these examinations included any physical examination of the Veteran's left index finger scar.  The RO was instructed in the August 2010 Remand to afford the Veteran a VA examination for his left index finger scar.  The examiner was to note all symptomatology and findings in detail, including whether it was unstable, painful, or caused limitation of motion.  It was requested that the examiner note whether any neurological symptoms, including numbness, were related to the scar.

The Veteran was afforded a VA examination in June 2011.  It was noted that the Veteran reported pain; however, there was no indication of whether range of motion of the finger was affected.  Additionally, there was no discussion regarding whether any neurological symptoms, including numbness, were related to the scar.

Furthermore, in addition to containing inadequate findings for rating purposes, the Board notes that this examination is more than four years old.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

On remand, the Veteran should be afforded a new VA examination and all findings and symptoms must be reported in detail, to include neurological symptoms.

Hypothyroidism

The Veteran asserts that his hypothyroidism is more severe than what is represented by a 10 percent rating.  

The Veteran's most recent VA examination for this disability was in June 2011, more than four years ago.  Of note, the Veteran has asserted that he suffered from constipation as a result of his hypothyroidism and had surgical removal of his colon in July 2013.  See September 2013 notice of disagreement.  

Therefore, the Board finds that the record does not adequately reveal the current state of the Veteran's disability and he should be afforded a new VA examination.


	(CONTINUED ON NEXT PAGE)


TDIU

The Veteran asserts he can no longer work due to his service-connected disabilities.  The Board finds that the Veteran's claim for TDIU is intertwined with the pending issues on appeal for entitlement to increased ratings for hypothyroidism and left index finger scar.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on this claim is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Of note, however, the most recent VA examination to determine the effect the Veteran's service-connected disabilities have on his ability to obtain and maintain employment was in June 2011, more than four years ago.  Therefore, on remand, the Veteran should be afforded a VA examination to evaluate the impact his service-connected disabilities have on his employability. 

Finally, all updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his left index finger scar.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, to include neurological testing, and all clinical findings should be reported in detail.  

The examiner must provide measurements for the scar and state whether it is unstable, painful, or causes limitation of motion.  

The examiner must also note whether any neurological symptoms, including numbness, are related to the scar.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3.  Afford the Veteran a VA examination to determine the current severity of his hypothyroidism.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

4.  Afford the Veteran a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  

The examiner must take a history of the Veteran's educational and employment background. 

The examiner should comment on the extent of the social and industrial impairment attributable to the service-connected disabilities.

The examiner should consider such factors as the Veteran's education level, special training, and work experience.  In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

